           Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                           Case No. 18-40095-01-DDC

JEREMY JOSEPH KAAD (01),

            Defendant.
____________________________________

                                MEMORANDUM AND ORDER

          This matter comes before the court on defendant Jeremy Joseph Kaad’s Motion to

Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A) (Doc. 42). Mr. Kaad also filed two

supplements (Docs. 44, 45) to his motion. The government filed a Response (Doc. 47). Mr.

Kaad did not file a reply and the time to do so has now passed. For reasons explained below, the

court dismisses the motion for lack of subject matter jurisdiction.

     I.      Background

          On October 17, 2018, a grand jury returned an Indictment charging Mr. Kaad with

knowingly and intentionally conspiring to distribute 50 grams or more of methamphetamine—

violating 21 U.S.C. §§ 841(b)(1)(A), 846, and 18 U.S.C. § 2. Doc. 1 at 1–2 (Count I). The

grand jury also charged Mr. Kaad with knowingly and intentionally possessing with intent to

distribute and dispense methamphetamine—violating 21 U.S.C. §§ 841(b)(1)(B), 846, and 18

U.S.C. § 2. Id. at 2 (Count II). Mr. Kaad pleaded guilty to Count I’s charges and the court

sentenced him to 72 months’ imprisonment and 5 years’ supervised release on July 8, 2019.

Doc. 29 at 1–2. The court recommended the Bureau of Prisons (“BOP”) place Mr. Kaad in a
          Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 2 of 11




medical facility to accommodate his medical conditions outlined in his Presentence Investigation

Report. Id. at 2.

   II.      Legal Standard

         “‘Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]’” United States v. James, 728 F. App’x 818, 822 (10th

Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). The

Tenth Circuit “has held that ‘a district court is authorized to modify a defendant’s sentence only

in specified instances where Congress has expressly granted the court jurisdiction to do so.’”

United States v. Poutre, 834 F. App’x 473, 474 (10th Cir. 2021) (quoting United States v. White,

765 F.3d 1240, 1244 (10th Cir. 2014) (brackets omitted)).

         Section 3582(c) of Title 18 announces a general rule that courts “may not modify a term

of imprisonment once it has been imposed[.]” But, the statute also recognizes certain exceptions.

Even after it has imposed a term of imprisonment, the sentencing court may modify that term

“upon motion of the defendant after [1] the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

[2] the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). Under § 3582(c)(1)(A)(i), “a district

court may reduce a sentence if, after considering any applicable sentencing factors in 18 U.S.C.

§ 3553, it finds ‘extraordinary and compelling reasons warrant such a reduction’ and the

‘reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” United States v. Haynes, 827 F. App’x 892, 895 (10th Cir. 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).




                                                 2
           Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 3 of 11




          “‘Unless the basis for resentencing falls within one of the specific categories authorized

by section 3582(c), the district court lack[s] jurisdiction to consider [the defendant’s] request.’”

Poutre, 834 F. App’x at 474 (quoting United States v. Brown, 556 F.3d 1108, 1113 (10th Cir.

2009) (quotations omitted)); see also United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.

2020) (same). “[Tenth Circuit] cases thus require the movant to show that § 3582(c) authorizes

relief for the court to have jurisdiction.” Id. (citing White, 765 F.3d at 1250; then citing United

States v. C.D., 848 F.3d 1286, 1291 (10th Cir. 2017)).

   III.        Discussion

          A.      Exhaustion or Lapse Under 18 U.S.C. § 3582(c)(1)(A)

          An inmate seeking a reduced sentence under § 3582(c)(1)(A) must first “request that the

BOP file a compassionate-release motion on his behalf to initiate his administrative remedies.”

United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (citations omitted); see also 18

U.S.C. § 3582(c)(1)(A). The court properly may consider a defendant’s motion under

§ 3582(c)(1)(A) filed after “the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A). “In other words, if a warden lets 30

days pass without responding to an inmate’s request under § 3582(c)(1)(A), the inmate may

proceed directly to file a motion with the court who imposed the prison term.” United States v.

Harris, No. 15-40054-01-DDC, 2020 WL 7122430, at *3 (D. Kan. Dec. 4, 2020) (discussing

competing readings of “the lapse of 30 days”). But, “if the warden responds to a request within

30 days, defendant must fully exhaust available administrative appeals before filing a motion in

district court.” United States v. McIntosh, No. CR 11-20085-01-KHV, 2020 WL 5747921, at *2

(D. Kan. Sept. 25, 2020), reconsideration denied, No. CR 11-20085-01-KHV, 2020 WL

6270918 (D. Kan. Oct. 26, 2020) (citations omitted).



                                                   3
         Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 4 of 11




        Mr. Kaad alleges this court has “jurisdiction to grant this relief because there has been a

lapse of more than 30 days since Mr. Kaad’s request for compassionate release was submitted to

the Warden at the Federal Medical Center (FMC) Forth Worth.” Doc. 42 at 1. Mr. Kaad

attaches his request to the warden, dated October 23, 2020. Doc. 42-1 at 1. Mr. Kaad’s

supplement attaches the warden’s denial, dated January 21, 2021. Doc. 45-1 at 1. More than 30

days passed in silence after Mr. Kaad submitted his request for compassionate release to the

warden. So, the court finds he satisfies the lapse requirement of § 3582(c)(1)(A). See McIntosh,

2020 WL 5747921, at *2. Next, the court considers whether Mr. Kaad presents extraordinary

and compelling circumstances.

        B.      Extraordinary and Compelling Circumstances

        Mr. Kaad asserts his medical conditions—Type 2 diabetes, hypertension, chronic asthma,

obesity—combined with his injuries and conditions at FMC Forth Worth constitute extraordinary

and compelling circumstances during the COVID-19 pandemic. See Doc. 42. The government

concedes Mr. Kaad’s medical conditions—“asthma, hyperlipidemia, diabetes and

hypertension”—establish extraordinary and compelling reasons “per DOJ policy and CDC

guidance.” Doc. 47 at 15.1 The court agrees.




1
         Mr. Kaad does not assert that he suffers from hyperlipidemia. See Doc. 42. But, his medical
records show he takes medication for hyperlipidemia. Doc. 42-2 at 11. The CDC does not list
hyperlipidemia as a medical condition placing individuals at increased risk of COVID-19 complications.
See CDC, People with Certain Medical Conditions (updated Feb. 22, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(last visited Mar. 5, 2021). Mr. Kaad may suffer from hyperlipidemia, but he does not argue that it alters
analysis of the extraordinary and compelling circumstances component of the issue. So, the court does
not consider it.


                                                    4
         Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 5 of 11




        Mr. Kaad’s medical records confirm he suffers from obesity and Type 2 diabetes. Doc.

42-2 at 9.2 The CDC designates obesity and Type 2 diabetes as medical conditions that place

individuals at increased risk for severe illness from COVID-19. See CDC, People with Certain

Medical Conditions (updated Feb. 22, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Mar. 5, 2021) (“Adults of

any age with the following conditions are at increased risk of severe illness from the virus that

causes COVID-19: . . . Obesity (body mass index [BMI] of 30 kg/m2 or higher but < 40 kg/m2)

. . . Type 2 diabetes mellitus”).

        And, Mr. Kaad’s medical records confirm he suffers from asthma and hypertension.

Doc. 42-2 at 9–10. The CDC designates asthma and hypertension as conditions that might

increase the risk of severe illness from COVID-19. See CDC, People with Certain Medical

Conditions (updated Feb. 22, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Mar. 5, 2021) (“[A]dults of any

age with the following conditions might be at increased risk for severe illness from the virus

that causes COVID-19: . . . Asthma (moderate-to-severe) . . . Hypertension or high blood

pressure[.]”).

        The court also recognizes the increased risk to an individual with multiple health

conditions during the COVID-19 pandemic. See id. (“The more underlying medical conditions

someone has, the greater their risk is for severe illness from COVID-19.”). Mr. Kaad has

established that his asserted medical conditions present an increased risk of severe illness from

COVID-19 and thus qualify as extraordinary and compelling.


2
        Mr. Kaad’s medical records do not describe his height, weight, or Body Mass Index (“BMI”).
See Doc. 42-2 at 9. But, his medical assessment describes Mr. Kaad as “an obese paraplegic who is non
ambulatory and unable to climb stairs.” Id. So, the court considers this medical condition when assessing
extraordinary and compelling.

                                                   5
         Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 6 of 11




        Satisfied that Mr. Kaad’s health conditions constitute an extraordinary and compelling

reason to reduce his sentence under § 3582(c)(1)(A)(i), the court next considers whether the

relevant sentencing factors under 18 U.S.C. § 3553(a) warrant the requested sentence

modification.

        C.      Sentencing Factors of 18 U.S.C. § 3553(a)3

        Mr. Kaad asks the court to reduce his “sentence to time served and put him on home

confinement as a condition of supervised release.” Doc. 42 at 13. He argues the court should

analyze § 3553(a)’s sentencing factors to “reflect today’s circumstances.” Id. at 12.

        The government opposes Mr. Kaad’s motion because, it argues, § 3553(a)’s sentencing

factors disfavor his request. Doc. 47 at 16–17. The government asserts that “a reduction to time-

served would run counter relative to the nature and seriousness of his offense and the need for

his sentence to provide just punishment and otherwise promote respect for the law.” Id. at 16;

see also 18 U.S.C. § 3553(a)(1)–(2)(A). The government concedes Mr. Kaad “does not

necessarily pose a direct and immediate danger to society at large[.]” Doc. 47 at 16.

        The court may “reduce the term of imprisonment . . . after considering the factors set

forth in section 3553(a) to the extent that they are applicable, if it finds that—(i) extraordinary

and compelling reasons warrant such a reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). When

§ 3553(a)’s sentencing factors don’t support the requested sentence reduction, then courts deny


3
         The sentencing factors the court considers are: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, to provide just punishment for the offense, to
afford adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,
and to provide the defendant with needed educational or vocational training, medical care or other
correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the kinds of
sentence and sentencing range established for the offense committed; (5) any pertinent policy statement;
(6) the need to avoid unwarranted sentence disparities; and (7) the need to provide restitution to any
victims of the offense. See 18 U.S.C. § 3553(a).


                                                     6
         Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 7 of 11




the request, even when defendant satisfies exhaustion and shows extraordinary and compelling.

See United States v. Santistevan, ___ F. App’x ___, 2021 WL 942909, at *2 (affirming denial of

compassionate release after district court considered § 3553(a) factors and “determined that a

sentence reduction was not appropriate”); see also Order, United States v. Rodriguez, No. 5:18-

cr-40045-HLT (D. Kan. Sept. 30, 2020), ECF No. 58 (considering defendant’s history and

rehabilitation efforts and holding “after considering all factors, the Court finds that a reduction is

not appropriate”), aff’d, 837 F. App’x 652, 2021 WL 717045 (10th Cir. 2021).

       If a proposed modified sentence strays too far from the original sentence, the § 3553(a)

factors cannot support the sentence reduction, even where a defendant faces extraordinary and

compelling circumstances. See United States v. Pope, No. 16-10039-JTM, 2020 WL 5704270, at

*1 (D. Kan. Sept. 24, 2020) (“This court has concluded that compassionate release based on

COVID-19 related concerns should be denied where the resulting sentence would materially

depart from an appropriate § 3553(a) sentence” (citations omitted)); United States v. Kaufman,

No. 04-40141-1-JTM, 2020 WL 4196467, at *2 (D. Kan. July 21, 2020) (“Even when an older

inmate faces some serious medical condition, compassionate release should be denied if it would

radically alter the appropriate § 3553 sentence.” (citations omitted)); cf. United States v.

Edwards, No. 17-40093-01-DDC, 2020 WL 7263880, at *3 (D. Kan. Dec. 10, 2020) (granting

motion under § 3582(c)(1)(A) where defendant served nearly 95% of his sentence and already

had transferred to a residential reentry center).

       Here, Mr. Kaad is projected to complete his term of imprisonment on January 9, 2024.

Doc. 42 at 3; see also Jeremy Joseph Kaad, Reg. No. 29456-031,

https://www.bop.gov/inmateloc/ (last visited Mar. 5, 2021). So, roughly 34 months—47%—of

his 72-month prison term remain. He asks the court to modify his sentence by reducing his term



                                                    7
         Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 8 of 11




of imprisonment to time served and, adding “a period of home confinement as a condition of

supervised release.” Doc. 42 at 15.

       To grant this request would reduce the severity of Mr. Kaad’s sentence substantially. If

the court added a corresponding term of home confinement, the extent of the severity reduction

is the difference between (1) 34 months’ imprisonment and (2) 34 months’ home confinement.

       Replacing a period of imprisonment with a corresponding period of home confinement

can mitigate the extent to which the sentence modification reduces the severity of the total

sentence. United States v. Johnson, No. 15-40064-01-DDC, 2020 WL 5981676, at *6 (D. Kan.

Oct. 8, 2020). But home confinement and imprisonment are not equivalents. Here, home

confinement would replace about 47% of the term of imprisonment. A conclusion that this

modified sentence is “sufficient . . . to comply with the purposes” § 3553(a)(2) sets forth would

require a significant change in the court’s view of the § 3553(a) factors as they presented at the

time of sentencing.

       Mr. Kaad asserts § 3553(a)’s sentencing factors, when considered today, favor reducing

his sentence. He argues the COVID-19 pandemic increased the severity of his sentence beyond

what the court considered in Mr. Kaad’s July 2019 sentencing. Doc. 42 at 12–13. And, he

submits his “disciplinary record in BOP is nonexistent.” Id. at 13.

       Mr. Kaad’s combined medical conditions and circumstances at FMC Forth Worth favor

his motion. As discussed above, he suffers from serious medical conditions placing him at risk

of severe complications of COVID-19. And, 12 inmates died from COVID-19 complications at

FMC Forth Worth. Id. at 12. But, Mr. Kaad’s medical conditions only comprise part of

§ 3553(a)’s sentencing factors analysis.




                                                 8
         Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 9 of 11




       Mr. Kaad’s criminal history and pattern of disrespect for the law weigh against his

motion. Mr. Kaad’s PSR calculated a criminal history score of 12, adding two points because he

was on probation during the instant offense. Doc. 26 at 15 (PSR ¶¶ 62–63). His criminal history

includes: two counts possession of a controlled substance (PSR ¶ 45–46), under the influence of

controlled substance (PSR ¶ 47), possession of methamphetamine (PSR ¶ 49), manufacturing,

distributing, possessing Schedule I or II drugs (PSR ¶ 52), and use of communication facility for

drug transactions (PSR ¶ 58). Doc. 26 at 8–15 (PSR). It is significant that Mr. Kaad committed

his current offense—conspiracy to possess with intent to distribute 50 grams or more of

methamphetamine—while on probation for using a communication facility for drug transactions.

Id. at 15 (PSR ¶ 63).

       Reducing Mr. Kaad’s 72-month sentence by 47% would produce a sentence that no

longer reflects the seriousness of the offense, promotes respect for the law, and affords adequate

deterrence to criminal conduct. See 18 U.S.C. § 3553(a)(2)(A)–(C); see also United States v.

Dodds, No. 13-20043-01-JWL, 2021 WL 84176, at *3 (D. Kan. Jan. 11, 2021) (When a

defendant’s “criminal history . . . reflects a continuing disrespect for the law and an inability to

comply with conditions of probation” the court “cannot conclude that defendant is a proper

candidate for compassionate release.”).

       The court recognizes the COVID-19 pandemic may increase the severity of Mr. Kaad’s

sentence beyond what it considered during his July 2019 sentencing. And, it sympathizes with

Mr. Kaad’s concerns and increased risk of complications from COVID-19. But, Mr. Kaad’s

lengthy criminal history and repeated disrespect for the law weigh significantly against reducing

his sentence.




                                                  9
          Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 10 of 11




          Given Mr. Kaad’s incarceration and health conditions during the COVID-19 pandemic,

the court’s assessment of various factors under § 3553(a) have shifted. The court concludes that

several sentencing factors favor a lesser sentence today than when our court considered them

during Mr. Kaad’s July 2019 sentencing. But, those factors have not shifted far enough for the

court to conclude that the pertinent § 3553(a) factors—in aggregate—justify the modified

sentence that Mr. Kaad seeks.

          The court concludes Mr. Kaad’s sentence remains sufficient but not greater than

necessary to comply with § 3553(a)’s sentencing factors. Thus, modifying the imposed term of

imprisonment in the fashion requested by his motion is not warranted under § 3582(c)(1)(A).

Mr. Kaad’s motion fails to show he satisfies § 3582(c)(1)(A)(i), so, the court dismisses it for lack

of subject matter jurisdiction. See Saldana, 807 F. App’x at 819.

    IV.      Conclusion

          Mr. Kaad asks the court to modify his sentence by reducing his term of imprisonment to

time served and adding a term of home confinement to his supervised release. The risks his

medical conditions present to him while incarcerated during the COVID-19 pandemic do alter

the court’s analysis of certain sentencing factors under § 3553(a) to some extent. But the shift is

insufficient to permit the court to conclude that Mr. Kaad’s extraordinary and compelling reasons

warrant the sentencing modification he seeks. So, § 3582(c)(1)(A) does not permit the court to

modify Mr. Kaad’s sentence. The court dismisses the motion for lack of subject matter

jurisdiction.

          IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Kaad’s Motion to

Reduce Sentence (Doc. 42) is dismissed for lack of subject matter jurisdiction.

          IT IS SO ORDERED.



                                                 10
Case 5:18-cr-40095-DDC Document 48 Filed 03/17/21 Page 11 of 11




Dated this 17th day of March, 2021, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                    11
